Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Applicant Election filled on 06/27/2022. Applicant's election of Group I in the reply is acknowledged. Claims 1-15 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 1-15 and 29 directed to group I, non-elected without traverse.  Accordingly, claims 1-15 and 29 have been cancelled.

Further, Claims 16-23, 26-28 and 33 have been amended as follows:

16. (Currently Amended) A semiconductor device, comprising:
an epitaxial group III-V channel layer; 
an epitaxial Group III-V barrier layer disposed over the channel layer;
a source recess region and drain recess region extending vertically through the barrier layer and into the channel layer;
a doped Group III-V ohmic contact layer disposed directly on bottom and inner sidewalls of the doped ohmic contact layer being of the same material as the channel layer, the doped ohmic contact layer 
a gate electrode disposed in the gap and 
a dielectric structure disposed over the ohmic contact layer and over the barrier layer and extending continuously from a region over the source recess first portion of the dielectric structure being in contact with the stem portion and the barrier layer, a second portion of the dielectric structure within the source recess and the drain recess.


17. (Currently Amended) The semiconductor device recited in claim 16 wherein the dielectric structure includes: a first dielectric layer disposed on and extending over the horizontally extending ohmic contact layer and being in contact with the stem portion; and a second dielectric layer disposed on the first dielectric layer and of a material different from the first 

18. (Currently Amended) The semiconductor device recited in claim 16 wherein the dielectric structure comprises: 
a first dielectric layer;
a second dielectric layer; and
a third dielectric layer,
wherein ,
wherein the third dielectric layer is in contact with the stem portion[[;]], and
wherein the second dielectric layer is disposed on the first and third dielectric layers and has a material different from the first dielectric layer and is in contact with the stem portion and the bottom of the horizontal portion of the gate electrode.

19. (Currently Amended) The semiconductor device recited in claim 16 wherein the dielectric structure is disposed on the barrier layer and is in contact with sides of the stem portion and under, and in contact with a bottom portion of a [[the]] horizontal portion, the bottom portion of the horizontal portion being at a vertical elevation higher than a top surface of the horizontally extending portion of the ohmic contact layer. 

20. (Currently Amended) The semiconductor device recited in claim 16 wherein the doped Group III-V ohmic contact layer in contact with the source and drain recesses 

21. (Currently Amended) The semiconductor device recited in claim 16 wherein, a portion of the doped Group III-V ohmic contact layer ohmic contact layer in the source and drain recesses 

22. (Cancelled) 

23. (Currently Amended) The semiconductor device recited in claim 16 wherein Group III-V ohmic contact layer comprise GaN.

26. (Currently Amended) The semiconductor device recited in claim 16 wherein, a portion of the doped Group III-V ohmic contact layer 

27. (Currently Amended) The semiconductor device recited in claim 16 wherein the doped Group III-V ohmic contact layer comprises AlN.

28. (Currently Amended) The semiconductor device recited in claim 16 wherein the doped Group III-V ohmic contact layer comprises InN.

33. (Currently Amended) The semiconductor device recited in claim [[12]] 16 wherein the barrier layer comprises ScyAl1-yN, where y is ≥ 0.18.


Authorization for this examiner’s amendment was given by Anthony T. Moosey on 08/09/2022.



Allowable Subject Matter

Claims 16-21, 23-28 and 30-33 are allowed.

The following is an examiner’s statement of reasons for allowance:  

The closest prior arts are CHEN et al (US 20200127116 A1) and Romanczyk et al (US 20190348532 A1). Figures 1A-1F of CHEN teach that the recesses 116 for forming the source/drain electrodes 120 extend through the barrier layer 108 and extend further into the channel layer 106. Further, a protection layer 112 is formed on the sidewalls and the upper surface of the doped compound semiconductor block 110 and the upper surface of the barrier layer 108. Figure 13 of Romanczyk teach similar devices to CHEN.

However, none of the above prior arts alone or in combination with other arts teaches a semiconductor devices, comprising: “a dielectric structure disposed over the ohmic contact layer and over the barrier layer and extending continuously from a region over the source recess to one side of the stem portion and then extending continuously from an opposite side of the stem portion to a region over the drain recess, a first portion of the dielectric structure being in contact with the stem portion and the barrier layer, a second portion of the dielectric structure within the source recess and the drain recess” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claim 16 is allowed.
Claims 17-21, 23-28 and 30-33 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813